DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26, 32-36, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Naffziger et al. (U.S. Patent Application Publication Number 2012/0109550) and Zaharinova-Papazova et al. (U.S. Patent Application Publication Number 2003/0231542).
Regarding Claims 22 and 38, Naffziger discloses an integrated circuit (IC) device (Figure 1, item 12, paragraph 0017) comprising: 
a first component disposed within the IC device (Figure 1, item 16A); 
a second component disposed within the IC device (Figure 1, item 16B); and 
an energy estimating circuit (Figure 1, item 21) disposed within the IC device, wherein the energy estimating circuit is configured to: 
receive first activity signals indicative of first events (Figure 1, item 18A) by the first component (paragraph 0021), wherein the first activity signals comprise event signals, wherein the event signals indicate events executed by the first component (paragraphs 0020-0021; i.e., the “event signals” include, e.g., fetch, decode, execute, and store instructions);
receive second activity signals indicative of second bus transfer events (Figure 1, item 18B) by the second component (paragraph 0021);
determine a first estimate of energy consumption by the first component based on the first activity signals (paragraphs 0019, 0022, and 0027); and
determine a second estimate of energy consumption by the second component based on the second activity signals (paragraphs 0019, 0022, and 0027); and
adjust an operational setting of the IC device based on the first estimate and the second estimate (paragraphs 0022 and 0037; i.e., adjusting operational voltages, frequencies, and/or state of the cores).
Naffziger does not expressly disclose wherein the first and second events are bus transfer events.
In the same field of endeavor (e.g., power estimation techniques), Zaharinova-Papazova teaches wherein the first and second events are bus transfer events (paragraphs 0014, 0017, and 0020; i.e., the number of bus transfer commands are an indirect measure of power consumption).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zaharinova-Papazova’s teachings of power estimation techniques with the teachings of Naffziger, for the purpose of providing an additional mechanism for analyzing the power consumption of the components.
Regarding Claims 23 and 39, Naffziger discloses a bus monitor coupled between a bus interface of the first component and the energy estimating circuit, wherein the bus monitor is configured to receive bus interface signals from the bus interface and provide the first activity signals to the energy estimating circuit (Figure 1, item 17A).

Regarding Claim 24, Naffziger does not expressly disclose wherein the bus monitor is configured to receive the bus interface signals from one of an Advanced High-Performance Bus (AHB) interface, an Advanced eXtensible Interface ("AXI"), and an x86-compatible bus interface. The examiner takes Official Notice that the Advanced High-Performance Bus (AHB) interface, the Advanced eXtensible Interface ("AXI"), and x86-compatible bus interfaces were all well known in the art.

Regarding Claim 25, Naffziger discloses a first bus monitor coupled between a first bus interface of the first component and the energy estimating circuit, wherein the first bus monitor is configured to receive first bus interface signals from the first bus interface and to provide the first activity signals to the energy estimating circuit (Figure 1, item 17A); and a second bus monitor coupled between a second bus interface of the second component and the energy estimating circuit, wherein the second bus monitor is configured to receive second us interface signals from the second bus interface and provide the second activity signals to the energy estimating circuit (Figure 1, item 17B, paragraph 0027).

Regarding Claim 26, Naffziger discloses wherein the energy estimating circuit further comprises: a first counter circuit configured to receive the first activity signals; and a second counter circuit configured to receive the second activity signals (paragraph 0027).

Regarding Claim 32, Naffziger discloses an apparatus comprising: 
a microcontroller (Figure 1, item 15A with 15B) comprising an energy estimating circuit (Figure 1, item 17A with 17B), a first component (Figure 1, item 16A), and a second component (Figure 1, item 16B), wherein the energy estimating circuit is configured to: 
receive first activity signals indicative of first events (Figure 1, item 18A) by the first component (paragraph 0021), wherein the first activity signals comprise event signals, wherein the event signals indicate events executed by the first component (paragraphs 0020-0021; i.e., the “event signals” include, e.g., fetch, decode, execute, and store instructions); 
receive second activity signals indicative of second events (Figure 1, item 18B) by the second component (paragraph 0021); 
an external system (Figure 1, item 20, paragraph 0017; i.e., the various components may be discrete) coupled to the microcontroller, wherein the external system is configured to: 
receive the first data transfer count and the second data transfer count (paragraphs 0019 and 0022); 
determine a first estimate of energy consumption by the first component based on the first number of data transfers (paragraph 0027);
determine a second estimate of energy consumption by the second component based on the second number of data transfers (paragraph 0027); and
adjust an operational setting of the IC device based on the first estimate and the second estimate (paragraphs 0022 and 0037; i.e., adjusting operational voltages, frequencies, and/or state of the cores).
Naffziger does not expressly disclose wherein the first and second events are bus transfer events;
determine a first data transfer count indicating a first number of data transfers based on the first activity signals; and 
determine a second data transfer count indicating a second number of data transfers based on the second activity signals.
In the same field of endeavor (e.g., power estimation techniques), Zaharinova-Papazova teaches wherein the first and second events are bus transfer events (paragraphs 0014, 0017, and 0020; i.e., the number of bus transfer commands are an indirect measure of power consumption);
determine a first data transfer count indicating a first number of data transfers based on the first activity signals (paragraphs 0017 and 0020); and 
determine a second data transfer count indicating a second number of data transfers based on the second activity signals (paragraphs 0017 and 0020).
The motivation discussed above with regards to Claim 22 applies equally as well to Claim 32. 

Regarding Claim 33, Naffziger discloses wherein, to determine the first estimate of energy consumption, the external system is configured to: determine a first measure of energy consumption of the first component based on the first data transfer count and a first energy coefficient, wherein the first energy coefficient corresponds to an amount of energy associated with one data transfer by the first component (paragraph 0021; i.e., a weight factor may be used); and determine a second measure of energy consumption of the second component based on the second data transfer count and a second energy coefficient, wherein the second energy coefficient corresponds to an amount of energy associated with one data transfer by the second component (paragraph 0021; i.e., a weight factor may be used).

Regarding Claim 34, Naffziger discloses wherein the external system is a debug environment running on a host system (paragraph 0037).

Regarding Claim 35, Naffziger discloses wherein the energy estimating circuit is further configured to: determine a first measure of energy consumption of the first component based on the first activity signals and a first energy coefficient, wherein the first energy coefficient corresponds to an amount of energy associated with one data transfer (paragraph 0021; i.e., a weight factor may be used); and store the first measure of energy consumption (Figure 1, item 19A), wherein the external system is configured to access the first measure of energy consumption (paragraph 0021).

Regarding Claim 36, Naffziger discloses wherein the microcontroller further comprises a bus monitor coupled between a bus interface of the first component and the energy estimating circuit, wherein the bus monitor is configured to receive bus interface signals from the bus interface and to provide the first activity signals to the energy estimating circuit (Figure 1, see connection between items 16A and 17A, paragraph 0022).

Regarding Claim 40, Naffziger discloses wherein the energy estimating circuitry are components of the IC device and wherein the receiving, determining, and providing are performed during runtime operation (Figure 1, item 21, paragraph 0027).

Regarding Claim 41, Naffziger discloses adjusting operational settings of the IC device during runtime operation based on the first estimate of energy consumption or the second estimate of energy consumption (paragraph 0037).




Allowable Subject Matter
Claims 27-31 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the § 101 and Double Patenting rejections discussed above are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 27, the prior art of record does not disclose “wherein the first activity signals comprises data transfer signals, event signals, and duration activity signals, wherein the duration activity signals indicate a first active time during which the first component executes a first duration activity, and wherein, to determine the first estimate of energy consumption, the energy estimating circuit is further configured to: determine a first measure of energy consumption by the first component based on a first number of data transfers and a first energy coefficient, wherein the first energy coefficient corresponds to an amount of energy consumed associated with one data transfer; determine a first number of events executed based on the event signals; determine a second measure of energy consumption of the first component based on the first number of events and a second energy coefficient, wherein the second energy coefficient corresponds to an amount of energy associated with one of the events; determine a first duration of the first active time based on the first duration activity; determine a third measure of energy consumption of the first component based on the first duration and a third energy coefficient, wherein the third energy coefficient corresponds to an amount of power associated with the first duration activity; and determine the first estimate of energy consumption based on the first measure of energy consumption, the second measure of energy consumption, and the third measure of energy consumption.”
Regarding Claim 37, the prior art of record does not disclose “wherein the energy estimating circuit is further configured to: receive event signals indicating events executed by the first component; determine a first number of events executed based on the event signals; provide the first data transfer count indicating the first number of events executed to the external system; receive duration activity signals indicating a first active time during which the first component executes a first duration activity; determine a first duration of the first active time based on the duration activity signals; and provide duration signals indicating the first duration to the external system; and the external system is further configured to: receive the first data transfer count and determine a second measure of energy consumption of the first component based on the first data transfer count and a second energy coefficient, wherein the second energy coefficient corresponds to an amount of energy associated with one of the events; receive the duration signals and determine a third measure of energy consumption of the first component based on the duration signals and a third energy coefficient, wherein the third energy coefficient corresponds to an amount of power associated with the first duration activity; and determine the first estimate of energy consumption based on at least the second measure of energy consumption and the third measure of energy consumption.”
All claims that are not specifically addressed are allowable due to a dependency. 

Response to Arguments
Applicant's arguments filed 9/20/22 have been fully considered but they are not persuasive.
Regarding Claim 22, Applicant argues “the combination of cited references fails to teach or suggest ‘the first activity signals comprise data transfer signals, event signals, and duration activity signals’.” Response, page 11. However, Applicant is advised that the argued claim does not contain such a limitation. Rather, Claim 22 was amended to include the feature of “wherein the first activity signals comprise event signals, wherein the event signals indicate events executed by the first component”. See Claim 22, lines 7-8, of claim set submitted on 9/20/22. As explained in the § 103 rejection above, Naffziger discloses this feature. Accordingly, Applicant’s argument is not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/             Primary Examiner, Art Unit 2186